Citation Nr: 1758073	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-18 255	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

Entitlement to service connection for a right knee disability.

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to April 1976.  The Veteran also served with the Michigan Army National Guard from November 1976 to July 1998, which included periods of active duty for training (ACDUTRA) and inactive duty for training.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In March 2011, October 2012, and March 2015, the Board remanded the matter for additional development. 

In September 2015, the Board remanded the issue on appeal for further development, and the case has since been returned to the Board.  As will be discussed in greater detail below, the Board finds that the agency of original jurisdiction (AOJ) has not substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2015, the Board remanded the issue on appeal, in pertinent part, for a VA examination.  Further, the examiner was asked to "specifically address the Veteran's statements that he fell down a 16 foot pit during an ACDUTRA training exercise and injured his knees" and was further advised to the fact that the Veteran's fall during ACDUTRA in 1996 or 1997, resulting in injury, is not in dispute.  Service personnel records confirm that the Veteran had ACDUTRA from June 14 to June 28, 1997 and had ACDUTA for approximately 14 days in 1996.  He also had frequent periods of inactive duty training (INACDUTRA).

In November 2015, as required by the September 2015 Board remand, the Veteran attended a VA knee examination and subsequently the VA examiner provided medical opinions.  Neither of these opinions addressed the Veteran's statements regarding his ACDUTRA fall. 

For the reasons discussed above, the Board finds the November 2015 opinions inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998). As such, further development is required

Accordingly, the case is REMANDED for the following action:

1. Return the claims file and a copy of this remand to the examiner who provided the November 2015 opinions.  The examiner is to provide an addendum opinion addressing the Veteran's statements that he fell down a 16 foot pit during an ACDUTRA training exercise and injured his knees.  The examiner should presume that the injury occurred, unless there are medical reasons for finding the report not credible.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




